internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi br 7-plr-108687-00 date number release date index nos 671-dollar_figure 2033-dollar_figure 2522-dollar_figure taxpayer ssn dollar_figurex charity charity son spouse legend dear we received the date letter on behalf of taxpayer requesting rulings concerning the federal income gift and estate_tax consequences of the creation of a proposed charitable_lead_annuity_trust this letter responds to that request the facts and representations submitted are as follows taxpayer proposes to create trust an irrevocable_trust intended to qualify as a charitable_lead_annuity_trust trust will continue for a period of twenty years from the date of the trust agreement or if later until the death of the survivor of taxpayer and taxpayer’s wife during the term of trust it will distribute a fixed annual annuity in the amount of dollar_figurex in the following proportions one-sixth to charity and five-sixths to charity article dollar_figure of trust provides that the trustee is to pay one-sixth of dollar_figurex to charity and five-sixths of dollar_figurex to charity in equal semiannual installments payable on the last day of june and december of each such taxable_year article of trust provides that when trust terminates all remaining assets are to be allocated as follows eighty percent is to be allocated to taxpayer’s then living children and to the then living issue of any child of taxpayer who is then deceased by right of representation further each share allocated to a then living child of taxpayer is to be paid over and distributed to that child outright and free of trust each share allocated to a grandchild or more remote issue of taxpayer is to be held as a separate trust named for the grandchild or other issue of the taxpayer for whose benefit it is so allocated to be administered and distributed as provided in accordance with article v of trust twenty percent or all if none of the persons described in sub sec_4 are then living is to be allocated to taxpayer’s wife’s then living children and to the then living issue of any child of taxpayer’s wife who is then deceased by right of representation provided however that if taxpayer’s wife’s son son is not then living but his present wife spouse is then living and was married to son at the time of his death the share of the remaining assets of trust that would have been allocated to son had he been living is to instead be allocated to spouse and she is to be deemed to be a child of taxpayer’s wife for purposes of sec_4 and of trust and provided further that if a share is so allocated to spouse no share is to be allocated by right of representation to any then living issue of son each share so allocated is to be held as a separate trust named for the child or other issue of taxpayer’s wife for whose benefit it is so allocated to be administered and distributed as provided in article v the trustee is an individual unrelated to taxpayer and taxpayer’s spouse taxpayer has no authority to remove a trustee but can appoint a successor trustee neither taxpayer nor taxpayer’s spouse may serve as trustee the trust agreement contains the following relevant provisions article of trust provides that other than the property being transferred upon the execution of trust no additions may be made to the trust article of trust provides that taxpayer is to have no reversionary_interest in either the principal or the income from any trust established under the trust agreement article of trust provides that the agreement and the trusts created under it are irrevocable and neither the taxpayer nor any other person will have the power_to_revoke modify or amend the agreement or any trust created under it in any respect article dollar_figure of trust provides that notwithstanding anything in the agreement to the contrary while the trust exists no income or principal will be distributed other than for good and valuable consideration to or for the benefit of any person or entity other than an organization described in each of sec_170 sec_2055 and sec_2522 if charity or charity fails to qualify as an organization described under any of said sections when any annual annuity is to be distributed to such organization the trustee is to distribute such annual annuity to one or more organizations described in each of said sections the selection of such one or more organizations and the share of such annual annuity which any such organization is to receive is to be in the trustee’s sole and absolute discretion article of trust provides that each payment of the annual annuity is to be made first from income to the extent that income of trust is not sufficient payment of the annual annuity is to be made from principal the income of the trust distributed in satisfaction of the annual annuity is to consist of the same proportion of each class of income of the trust as the total of each class of income bears to the total of all classes of income of the trust for such taxable_year any income of the trust for any taxable_year in excess of the annual annuity for such year is to be added to the principal of the trust estate article of trust provides that notwithstanding anything within the agreement to the contrary nothing within the agreement is to be construed or interpreted in a manner that during the taxpayer’s lifetime will cause the trust income to be considered the taxpayer’s income for federal_income_tax purposes or that on taxpayer’s death will cause any of the trust assets to be included in the gross_estate for federal estate_tax purposes article provides that neither the taxpayer nor any other person including the trustee will have the power to dispose_of the beneficial_enjoyment of the principal of a_trust or the income therefrom except as specifically provided in the agreement article provides that neither the taxpayer nor any other person may purchase exchange or otherwise deal with or dispose_of any part of the principal of a_trust under the agreement or any income from the trust for less than adequate_consideration in money or money’s worth article provides that neither the principal nor the income of a_trust under the agreement will be loaned to the taxpayer or the taxpayer’s spouse directly or indirectly without adequate interest or adequate security article provides that no part of the income of a_trust may be a distributed to the taxpayer or the taxpayer’s spouse b held or accumulated for future distribution to the taxpayer or the taxpayer’s spouse or c applied to the payment of premiums on policies of insurance on the life of the taxpayer or the taxpayer’s spouse article provides that if at any time while the taxpayer is living the office of trustee of any trust under the agreement is vacant and no successor trustee has been appointed as provided in the agreement the taxpayer will appoint an individual s other than the taxpayer or the taxpayer’s spouse bank or trust company or any combination thereof as the successor trustee of such trust article prohibits the trustee from any act of self-dealing as defined in sec_4941 prohibits the trustee from making any taxable_expenditures as provided in sec_4945 prohibits the trustee from making acquiring or retaining any investments which jeopardize the charitable purpose of trust as defined in sec_4944 and prohibits the trustee from retaining any excess_business_holdings within the meaning of sec_4943 the trustee will make distributions in such time and manner so as not to subject the trust to tax under sec_4942 taxpayer is a member of the board_of directors of charity and is presently serving as vice-chair of charity in addition taxpayer is president and serves as a member of the board_of directors of charity it is represented that prior to establishing trust the bylaws of charity and charity will be amended to provide that any funds received from taxpayer will be segregated and held in a separate fund the separate fund will be administered and distributed by a separate fund committee consisting of one or more members of the board_of directors other than taxpayer the members of the board_of directors serving on such separate fund committee will be selected by the board_of directors other than the taxpayer taxpayer will have no right to vote or otherwise participate in any decisions relating to the composition of the separate fund committee the administration of the separate fund or the use or distribution of any of the principal of or income from such fund in addition taxpayer will have no right to participate in any decision relating to amendments to the governing instruments of the organization which would alter the changes described above or otherwise affect the separate fund or the separate fund committee the following rulings are requested trust will qualify as a charitable_lead_trust the funding of which will result in a completed_gift for gift_tax purposes under sec_2501 and sec_2511 of the code and will entitle taxpayer to a gift_tax_charitable_deduction under sec_2522 of the code based on the actuarial value of the guaranteed annual annuity payable from the trust no portion of the principal of trust will be included in taxpayer’s gross_estate for federal estate_tax purposes under sec_2035 sec_2036 or sec_2038 of the code upon taxpayer’s death trust will not be treated as a grantor_trust for income_tax purposes under sec_671 through of the code and no portion of the income of trust will be taxable to taxpayer and trust will be allowed a deduction under sec_642 for amounts of gross_income paid to charity charity or such other charitable beneficiaries described in sec_170 of the code during the taxable_year law and analysis ruling_request sec_2501 imposes a tax on the transfer of property by gift by any individual sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to every kind of transfer by way of gift whether direct or indirect and whether the property is real or personal tangible or intangible_property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee at the time of the transfer the tax is a primary and personal liability of the donor is an excise upon the act of making the transfer is measured by the value of the property passing from the donor and attaches at the time the property passes regardless of the fact that the identity of sec_25_2511-2 provides that the gift_tax is not imposed upon the receipt of the sec_25_2511-2 provides that a gift is incomplete to the extent that a reserved power the donee may not then be known or ascertainable under sec_25_2511-2 a gift is complete and subject_to the gift_tax when the donor has so parted with dominion and control_over the property transferred as to leave in the donor no power to change its disposition whether for the donor's own benefit or for the benefit of another gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property such as a trustee sec_2522 provides that in computing the taxable gift each year there is allowed a deduction for all gifts to or for_the_use_of federal or other government entities for exclusively public purposes all gifts to or for_the_use_of a corporation or trust operated exclusively for religious charitable scientific literary or educational_purposes or certain transfers to fraternal or veterans organizations under sec_25_2511-2 a donor is considered to have a power if it is exercisable by the sec_2522 provides that where a transfer is made to both a charitable and noncharitable person or entity no deduction shall be allowed for the charitable portion of the gift in the case of any interest other than a remainder trust unless the interest is in the form of a guaranteed annuity or is a fixed percentage distributed annually of the fair_market_value of the property determined on an annual basis sec_25_2522_c_-3 provides that the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the date of the gift sec_25_2522_c_-3 contains a further requirement for a guaranteed_annuity_interest in trust if the present_value on the date of gift of all the income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in the trust under these circumstances the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument prohibits both the acquisition and the retention of assets which would give rise to a tax under sec_4944 if the trustee had acquired the assets under sec_25_2522_c_-3 the amount of the deduction for a guaranteed_annuity_interest in trust is limited to the fair_market_value of the guaranteed_annuity_interest as determined under sec_25_2522_c_-3 under sec_25_2522_c_-3 the fair_market_value of an annuity is its present_value and under sec_25_2522_c_-3 the present_value of a guaranteed_annuity_interest in trust is to be determined under sec_25_2512-5 in the present case for purposes of sec_25_2511-2 the taxpayer will retain no power over the property he contributes to trust the taxpayer retains no interest or reversion in the trust and no right to alter amend or revoke trust neither the taxpayer nor the taxpayer's spouse can serve as trustee of the trust in addition the taxpayer holds no general_power_of_appointment over the property of the trust further although the taxpayer is a member of the board_of directors and vice-chair of charity and is president and a member of the board_of directors of charity the by-laws of charitie sec_1 and will be revised so that any funds received from the trust will be segregated and held in a separate fund this separate fund will be administered and distributed by a separate fund committee and the taxpayer will have no power over the separate fund or the separate fund committee accordingly we conclude that provided the by-laws of charitie sec_1 and are amended prior to the funding of trust the funding of trust will result in a completed_gift for federal gift_tax purposes under sec_2501 and sec_2511 the annuity payable under the proposed terms of trust satisfies the requirements of sec_25_2522_c_-3 and therefore will be a guaranteed annuity for purposes of sec_2522 accordingly based on the facts submitted and the representations made we conclude that trust will qualify as a charitable_lead_trust the funding of which will result in a completed_gift for federal estate_tax purposes under sec_2501 and sec_2511 and will entitle the taxpayer to a gift_tax_charitable_deduction under sec_2522 based on the actuarial value of the guaranteed annuity payable to charitie sec_1 and from trust ruling_request sec_2033 provides for the inclusion in the gross_estate of any property_in_which_the_decedent_had_an_interest at the time of his death sec_2035 provides that only transfers of property that would have been included under sec_2036 sec_2037 sec_2038 or sec_2042 are includible in the gross_estate if these transfers are made within three years of death other transfers made within three years of death are not includible in the gross_estate sec_2036 sec_2037 and sec_2038 provide for the inclusion in the gross_estate of the property of which the decedent has made a transfer and in which the decedent has either retained an interest in the property or a power over the property sec_2042 provides for the inclusion in the gross_estate of the proceeds of life_insurance over which the decedent has retained any incidents_of_ownership in the present case the taxpayer proposes to create an irrevocable charitable_lead_annuity_trust a fixed amount will be distributed annually from trust to qualified charitable organizations during the trust term thereafter the corpus and remaining income will be divided among the taxpayer's then-living issue and taxpayer’s wife’s then-living issue by right of representation the taxpayer retains no interest or reversion in the trust and no right to alter amend or revoke the trust the taxpayer cannot serve as trustee of the trust in addition the taxpayer holds no general_power_of_appointment over the property in the trust accordingly based on the facts submitted and the representations made no portion of the principal of trust will be included in the taxpayer’s gross_estate for federal estate_tax purposes under sec_2035 sec_2036 or sec_2038 at the taxpayer's death ruling_request sec_3 and sec_671 provides in general that if the grantor is treated as the owner of any portion of a_trust his taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that these items are considered in computing the taxable_income or credits of an individual sec_673 through specify the circumstances under which the grantor will be regarded as the owner of a portion of a_trust our examination of the trust agreement reveals none of the circumstances that would cause the taxpayer to be treated as the owner of any portion of the trust under sec_673 sec_674 sec_676 or sec_677 under sec_675 and the applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercised primarily for the benefit of the grantor rather than the beneficiary of the trust regarding sec_675 our examination of the proposed trust agreement reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of the taxpayer thus the circumstances attendant on the operation of the trust will determine whether the taxpayer will be treated as the owner of any portion of the trust under sec_675 this is a question of fact the determination of which must be made by the internal_revenue_service office having examination jurisdiction over the parties’ tax returns the proposed trust agreement provides for the payment of specified annuity amounts to two corporations qualifying as charitable organizations under sec_170 sec_2055 and sec_2522 in the event either corporation ceases to exist or no longer qualifies as a charitable_organization under the code the trustee shall distribute the annuity amount payable to that corporation to one or more other qualifying charitable organizations selected by the trustee in his sole discretion the income of the trust distributed as annuity amounts shall consist of the same proportion of each class of income of the trust as the total of each class of income bears to the total of all classes of income of the trust for that tax_year sec_642 provides in the case of an estate_or_trust that there is allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to the deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the tax_year paid for a purpose specified in sec_170 determined without regard to sec_170 if a charitable_contribution is paid after the close of that tax_year and on or before the final day of the tax_year following the close of that tax_year then the trustee or administrator may elect to treat the contribution as paid during that tax_year sec_1_642_c_-3 of the income_tax regulations provides that in determining whether the amounts of income so paid permanently set_aside or used for a purpose specified in sec_642 or include particular items of income of an estate_or_trust not included in gross_income the specific provision controls if the governing instrument specifically provides as to the source out of which amounts are to be paid permanently set_aside or used for such purpose in the absence of specific provisions in the governing instrument an amount to which sec_642 or applies is deemed to consist of the same proportion of each class of the items of income of the estate_or_trust as the total of each class bears to the total of all classes sec_681 provides that in computing the deduction allowable under sec_642 to a_trust no amount otherwise allowable under sec_642 as a deduction shall be allowed as a deduction with respect to income of the tax_year which is allocable to its unrelated_business_income for that year for purposes of the preceding sentence the term unrelated_business_income means an amount equal to the amount which if the trust were exempt from tax under sec_501 by reason of sec_501 would be computed as its unrelated_business_taxable_income under sec_512 relating to income derived from certain business activities and from certain property acquired with borrowed funds except to the extent that the trust has unrelated_business_income within the meaning of sec_681 the trust will be allowed deductions under sec_642 for amounts of gross_income paid out to charitable beneficiaries described in sec_170 during the tax_year or by the close of the following tax_year if the trustee so elects under sec_1_642_c_-1 because the deduction under sec_642 is limited to amounts of gross_income no deduction will be allowed for a distribution of an amount of trust principal except to the extent that the amount distributed has been included in the trust's gross_income and provided no deduction was allowed for any previous tax_year for the amount distributed this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours james c gibbons assistant to the chief branch7 office of associate chief_counsel passthroughs special industries 50-14362r enclosures copy of this letter copy for sec_6110 purposes
